      Case 2:20-cv-00740-TLN-AC Document 4 Filed 06/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY HENRY WYRICK,                             No. 2:20-cv-00740-TLN-AC
12                       Petitioner,
13           v.                                         ORDER
14    JASON PICKETT, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 16, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Petitioner and which contained notice to Petitioner that any objections to the

22   findings and recommendations were to be filed within twenty-one days. (ECF No. 3.) Petitioner

23   has not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed April 16, 2020 (ECF No. 3), are ADOPTED

28                IN FULL; and
                                                       1
      Case 2:20-cv-00740-TLN-AC Document 4 Filed 06/25/20 Page 2 of 2

 1           2. This action is DISMISSED without leave to amend. The Clerk of the Court is directed

 2   to close this case.

 3           IT IS SO ORDERED.

 4   DATED: June 24, 2020

 5

 6
                                                               Troy L. Nunley
 7                                                             United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
